Case 19-80064-TLS   Doc 1192    Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                               Document     Page 1 of 26
                           Case 19-80064-TLS            Doc 1192     Filed 04/30/19 Entered 04/30/19 17:17:15              Desc Main
                                                                    Document     Page 2 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - BS (Assets)
$

                                            2-Feb-19                     2-Mar-19                      6-Apr-19
Current Assets
 Cash and cash equivalents                     20,339,274                    34,177,902                   44,223,847
 Accounts Receivable                           41,932,701                    33,293,845                   24,723,692
 Inventory                                    422,528,957                   353,824,858                  261,141,635
 Prepaid Expenses/ Deposits                     8,347,041                     6,005,525                    6,723,396
 Other                                          6,169,955                     6,022,271                      404,293
Total Current Assets                          499,317,928                   433,324,401                  337,216,863

Fixed Assets
  Property and Equipment                      119,811,894                   119,787,580                  115,766,000
  Intangible Assets                             9,106,076                       146,421                          -
Total Fixed Assets                            128,917,970                   119,934,001                  115,766,000

Other Assets                                    18,994,652                   12,931,713                    12,224,314

Total Assets                                  647,230,550                   566,190,115                  465,207,177




During March, Shopko moved from accrual based accounting to “quasi-cash” based accounting. Shopko conducted a full
assessment of their balance sheet and removed accrual-based estimated liabilities, deferred income, and inventory
reserves. Shopko maintained balances for assets that were deemed able to be monetized and their relevant reserves, where
applicable, vouchered Accounts Payable balances and Debt balances.
                             Case 19-80064-TLS    Doc 1192    Filed 04/30/19 Entered 04/30/19 17:17:15    Desc Main
                                                             Document     Page 3 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - BS (Liabilities & Equity)
$

                                                  2-Feb-19               2-Mar-19              6-Apr-19
Liabilities
  Post Petition Debt                                 58,934,311            216,083,126           108,522,288

Pre Petition Debt
 Secured                                            291,702,327             65,935,657            55,968,894
 Unsecured Priority                                     117,832                117,832               117,832
 Unsecured Non-Priority                             242,086,989            242,086,989           216,663,604
 Other                                              218,143,234            224,836,250           152,223,167
Total Liabilities                                   810,984,692            749,059,854           533,495,784

Equity
Preferred & Common Stock                                 10,025                 10,025                10,025
Additional Paid in Capital/ Owner Draws              62,514,061             62,324,627            62,514,061
Accumulated other comprehensive income               (1,544,730)            (1,041,693)           (1,041,693)

Retained Earnings/ Net Assets
 through filing date
 post filing date                                   (224,733,498)          (244,162,697)        (129,771,000)

Total Equity                                        (163,754,142)          (182,869,738)         (68,288,607)

Total Liabilities & Equity                          647,230,550            566,190,116           465,207,177
                               Case 19-80064-TLS               Doc 1192    Filed 04/30/19 Entered 04/30/19 17:17:15      Desc Main
                                                                          Document     Page 4 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Income Statement
$

                                                  1/16/2019 - 2/2/2019    2/3/2019 - 3/2/2019     3/3/2019 - 4/6/2019
Sales                                                       76,343,526            127,543,729             196,894,305
Other Income                                                  1,112,634              2,386,000               1,212,306
 Total Revenues                                             77,456,160            129,929,729             198,106,611

  Cost of sales                                             54,231,316             86,389,140             136,400,992

Gross Margin                                                23,224,844             43,540,589              61,705,619

Operating Expenses
  Sales & Marketing                                            741,335              1,799,658                 869,364
  Total Payroll                                             13,391,980             17,832,740              20,092,881
  Fringe Benefits (pr taxes)                                 2,796,370              2,972,331               3,520,268
  Rent                                                       5,244,528              4,420,338              14,647,945
  Travel & Entertainment                                       187,018                178,399                 367,804
  Attorney Fees                                              2,127,000              3,661,000               2,747,000
  Insurance                                                    524,917                603,489                  78,427
  Other Pro Fees                                             1,603,466             10,772,214              11,924,648
  Dues & Subscriptions                                          80,885                145,430                 (46,398)
  Telecommunications                                           197,780                228,325                 151,994
  Office Supplies                                              176,675                302,884                 126,101
  Maintenance & Repairs                                      2,322,076              3,636,099               2,932,321
  Utilities                                                  1,372,675              2,144,749                (623,110)
  Property taxes                                               885,743              1,756,719               2,157,915
  Gain/loss on sale of PP&E and Intangibles                 (8,335,286)            (9,261,694)                 22,557
  Other                                                      2,273,869              7,523,387               2,843,933
Total Operating Expenses                                    25,591,032             50,162,003              61,813,651

Reorganization items, net                                                           1,445,935             117,810,670

Other Expenses
  USTP Quarterly Fees                                          250,000
  Depreciation & Amort                                       1,710,474              2,493,000               2,497,664
  Income Taxes                                                     -                      -                       -
  Interest (net)                                             8,765,557              2,967,000               2,201,937
Total Other Expenses                                        10,726,031              5,460,000               4,699,601

Net Income (Loss)                                          (13,092,219)            (12,081,414)           113,003,037
                           Case 19-80064-TLS              Doc 1192     Filed 04/30/19 Entered 04/30/19 17:17:15            Desc Main
                                                                      Document     Page 5 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Other Expenses
$

                                                  1/16/2019 - 2/2/2019     2/3/2019 - 3/2/2019     3/3/2019 - 4/6/2019
 BANK INTERCHANGE FEES                                       1,196,346                1,591,368               2,501,710
 NET CASH SHORT/BAD DEBT                                        404,150               5,143,419                  82,251
 PRE-OPENING                                                     41,985                 212,145                 124,235
 P & A ALLOWANCES                                              (118,367)                (84,457)                    -
 EXTRANEOUS                                                         -                     5,007                    (612)
 FREIGHT SHOPKO TRUCK                                            21,409                  24,430                  21,321
 FRT, HANDLE MDSE                                                46,679                  29,392                  90,393
 OUTBOUND FREIGHT EXPENSE                                         1,636                   2,839                  11,027
 3RD PARTY PROCESS FEE                                            6,321                   3,028                  (6,135)
 ON LINE THIRD PARTY EXP                                         15,590                   7,313                 (12,231)
 INMAR 3RD PARTY FEE                                             70,606                  46,138                  14,241
 GIFT CARD EXPENSE                                              214,028                  15,156                  14,366
 TEAMMATE BENEFITS                                               26,833                  14,840                  21,842
 TEAMMATE EVENTS - MEALS                                          7,976                   4,885                   3,380
 PRE-EMPLOYMENT TESTING                                           4,339                  (4,984)                  7,045
 SERVICE RECOGNITION                                              2,105                   4,765                   6,205
 FEDERAL EXCLUSION PROGRAM                                            0                     -                       -
 CBRF PROJECT EXPENSE                                               429                     521                     316
 EQUIPMENT RENTAL                                                 8,244                   4,981                  19,406
 UNIFORM REPLACEMENT                                              8,416                     (57)                  1,669
 340B TRANSACTION FEE EXP                                        26,761                  (1,011)                    -
 ELECTRONIC PRESCRIPTIONS                                        19,079                  20,791                 (95,205)
 LAWN & GARDEN EXPENSE                                              515                     -                    34,309
 STORE TRAFFIC PROMOTION                                          6,112                   8,287                   5,178
 CHARITABLE CONTRIBUTIONS                                         2,748                   2,791                   1,168
 LOCAL ORGANIZATION DONATIONS                                       489                     464                     503
 PROFESSIONAL SERVICES                                          117,120                   2,533                     280
 CONTRACTED SERVICES                                            (33,532)                112,249                 (56,775)
 PROTECTIVE SERVICES                                             20,062                  53,816                   9,859
 INVENTORY FEES                                                  11,443                   7,085                  32,805
 ALARM MONITORING FEES                                            1,513                   1,638                  52,689
 REIMBURSE FRONTEND GLPOS                                        14,921                  13,556                  57,999
                           Case 19-80064-TLS              Doc 1192      Filed 04/30/19 Entered 04/30/19 17:17:15              Desc Main
                                                                       Document     Page 6 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Other Expenses
$

                                                  1/16/2019 - 2/2/2019      2/3/2019 - 3/2/2019      3/3/2019 - 4/6/2019
 BANK CHARGES                                                    49,257                   50,530                   42,866
 SCANNING ACCURACY                                                   69                      160                      129
 MISCELLANEOUS EXPENSE                                           22,455                   33,708                     (133)
 ARMOR CAR USAGE                                                 11,881                   51,641                   32,062
 CLOSED LOCATION EXPENSE                                          1,430                      -                        -
 EXTRAN                                                          20,980                      -                        -
 RESTRUCTURE EXPENSE                                              3,660                      -                        -
 G&A ALLOCATION D.C. (GA)                                      (107,702)                     -                        -
 G&A ALLOCAT. OPT LAB (GA)                                      (48,462)                     -                        -
 FORGIVEN DEBT - INTERN ADVANCES (GA)                            59,166                     (350)                    (350)
 TEAMMATE BENEFITS (GA)                                          13,836                   24,392                   10,894
 SERVICE RECOGNITION (GA)                                           -                        830                    1,905
 EDUCATION & SEMINARS (GA)                                        1,199                      274                    1,127
 TRAINING SUPPLIES (GA)                                             853                      108                    1,264
 CONTINUING EDUCATION (GA)                                        1,929                      855                    2,804
 PRE-EMPLOYMENT TESTING (GA)                                      6,317                    1,758                       33
 APPLICANT TRAVEL (GA)                                              267                      -                        -
 RECRUITING FEES (GA)                                             2,064                   12,083                   14,801
 SAMPLE EXPENSE BUYERS (GA)                                          76                       22                         6
 SAMPLE EXP NON-BUYERS (GA)                                          36                      -                        -
 MODEL FEES (GA)                                                 17,727                   16,445                    3,618
 BUYING SERVICE (GA)                                                943                    1,467                    1,467
 REGISTERED AGENT (GA)                                           (7,111)                   1,006                   10,056
 ROYALTY/REVENUE INCOME (GA)                                    (12,223)                  (8,531)                  (6,824)
 TECHNOLOGY FUND INCOME (GA)                                     (3,720)                  (5,787)                 (34,720)
 MARKETING FUND (GA)                                             (5,342)                  (8,310)                (151,843)
 SALES TAX DISCOUNT (GA)                                              (0)                      (1)                      (1)
 MISCELLANEOUS INCOME 266120 (GA)                                (4,356)                  (1,507)                 (76,637)
 INTERN/EXTERNAL INCOME (GA)                                       (908)                  (1,218)                  (1,794)
 SAMPLE INCOME (GA)                                              (7,759)                 (22,734)                 (39,087)
 CIVIL RECOURSE/RESTITUTION (GA)                                 (3,877)                  (7,049)                  (3,180)
 DISASTER RECOVERY (GA)                                          14,421                   11,663                    2,293
 ALARM MONITORING FEES (GA)                                         338                      (26)                     -
                           Case 19-80064-TLS              Doc 1192     Filed 04/30/19 Entered 04/30/19 17:17:15           Desc Main
                                                                      Document     Page 7 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Other Expenses
$

                                                  1/16/2019 - 2/2/2019     2/3/2019 - 3/2/2019    3/3/2019 - 4/6/2019
 MISCELLANEOUS EXPENSE (GA)                                      10,309                   3,035                 (6,244)
 BANK CHARGES (GA)                                               11,603                  25,604                  7,772
 PRE OPENING MISCELLANEOUS (GA)                                      75                     -                      -
 CLOSED LOCATION EXPENSE (GA)                                    26,075                     -                      -
 EXTRAN (GA)                                                    (12,129)                    -                      -
 DATA MINING INCOME (GA)                                            -                       -                  (12,094)
 RECEIV DIFFERENCE (GA)                                             -                       -                      110
 Management Fee                                                  64,538                 100,392                100,392
                                                             2,273,869                7,523,387              2,843,933
                           Case 19-80064-TLS      Doc 1192    Filed 04/30/19 Entered 04/30/19 17:17:15    Desc Main
                                                             Document     Page 8 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Cash Flow
$

                                       1/16/2019 - 2/2/2019        2/3/2019 - 3/2/2019     3/3/2019 - 4/6/2019
Current Month Cash                                20,339,274                  34,177,902              44,223,847
Prior Month Cash                                  11,589,614                  20,339,274              34,177,902
Net Cash Increase (Decrease)                        8,749,660                 13,838,628              10,045,945

Sources (Uses) of Cash
 Net Income (Loss)                                (13,092,219)              (12,081,414)            113,003,037
 Add: Non- cash (dep & amort)                       1,710,474                 2,493,000               2,497,664
  Non-cash Gain/loss                               (1,853,601)              (11,010,236)                296,885
   Other non-cash allowance                        (1,090,651)                1,483,054              (1,216,455)
Cash Generated from Operations                    (14,325,997)              (19,115,596)            114,581,131

Add: (enter as positive)
Decrease in Assets
  Accounts Receivable                              7,466,103                  8,638,856               8,570,153
  Inventory                                       30,831,049                 68,704,099              92,683,223
  Prepaid Expenses                                 1,993,580                  2,341,515                (717,871)
  Other Current Assets                            (4,143,488)                   147,684               5,617,978
  Fixed Assets                                     1,320,917                  8,983,969               4,168,001
  Other Assets                                    (7,777,444)                 6,062,939                 707,399
Increase (Decrease) in Liabilities
  Post Petition Debt                               58,934,311               157,148,816            (107,560,839)
  Pre Petition Debt                               (65,549,371)             (219,073,655)           (108,003,231)
Total Sources (Uses) of Cash                        8,749,660                13,838,628              10,045,944

Net Cash Increase (Decrease)                       8,749,660                 13,838,628              10,045,945
                        Case 19-80064-TLS          Doc 1192    Filed 04/30/19 Entered 04/30/19 17:17:15       Desc Main
                                                              Document     Page 9 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR- Schedule of A/R Aging
$

                 Total          0 - 90 Days       Over 90 Days
1/16/2019       49,398,804        38,551,961        10,846,844
% of Total             100%               78%               22%

                 Total          0 - 30 Days       31 - 60 Days    61 - 90 Days  91 - 120 Days Over 120 Days
 2/2/2019       41,932,701        28,129,679          2,324,986         804,259     2,180,010     8,493,768
% of Total             100%               67%                6%              2%            5%           20%

                 Total          0 - 30 Days       31 - 60 Days    61 - 90 Days  91 - 120 Days Over 120 Days
 3/2/2019       33,293,845        16,246,161          6,720,370      2,787,407      1,709,261     5,830,646
% of Total             100%               49%               20%              8%            5%           18%

                 Total          0 - 30 Days       31 - 60 Days    61 - 90 Days  91 - 120 Days Over 120 Days
 4/6/2019       24,723,692        10,569,910          6,104,425      1,285,090      1,372,081     5,392,186
% of Total             100%               43%               25%              5%            6%           22%
                        Case 19-80064-TLS           Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15    Desc Main
                                                            Document    Page 10 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Schedule of Fixed Assets
$

                                                  16-Jan-19        2-Feb-19         2-Mar-19            6-Apr-19
Building                                             5,591,657        5,579,501        5,555,799           5,532,097
Land                                                 1,127,337        1,126,697        1,125,702           1,124,706
Leasehold Improvements                              45,233,581       44,656,803       43,953,951          42,745,486
Store fixtures and equipment                        42,142,621       42,050,702       41,349,087          39,985,885
Shop Machinery & Equip.                                      0              -                -                   -
PC/Lan/Mainframe                                    11,264,109       10,862,165       11,016,305          10,504,189
Automobile / OTR Tractors and Trailers               3,297,267        3,235,093        3,138,378           3,041,664
Boat/ Airplane                                               0              -                -                   -
Intangibles                                          9,671,368        9,106,076          146,421                 -
Capital Leased Assets                                4,976,450        5,445,601        5,244,417           5,124,133
Other (list)
  DC WAREHOUSE EQUIPMENT                             6,528,553       6,457,039         6,342,917          6,228,967
  DC MOTORIZED EQUIPMENT                                     0             -                 -                  -
  GO FIXTURES & EQUIPMENT                              405,945         398,293           390,540            384,342
  Construction in process                                                              1,670,484          1,094,530
Total                                             130,238,888      128,917,970       119,934,001        115,766,000
                           Case 19-80064-TLS      Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                                                          Document    Page 11 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Post Petition Debt
$

                                         16-Jan-19            2-Feb-19            2-Mar-19            6-Apr-19
Trade Accounts Payable                               -            2,818,048           9,529,943           8,048,379

Taxes Payable
 Federal payroll taxes                               -            3,532,086           4,852,569           1,823,672
 State payroll taxes                                 -              561,067             758,762             280,645
 Local payroll taxes                                 -                1,750               2,741               4,136
 State sales taxes                                   -            3,097,569           5,257,380           9,386,537
 Real taxes/ personal prop. Taxes                    -            1,145,797           1,792,723           5,173,636
 Other (list)                                        -
 PREPAID CELLULAR 911 SURCHARG                       -                   20                  56                 182
 CALIF ELEC RE-CYCLE FEE                             -                   17                  78                  66
 USE TAXES PAYABLE                                   -                8,519              60,454              17,270
 MN CARE TAX                                         -               10,803              14,918              19,848
 WASHINGTON B & O                                                    21,215              39,162              68,181
 WASHINGTON LITER TAX                                -                  336                 627                 445
Total Taxes Payable                                  -            8,379,178          12,779,469          16,774,619

Other Liabilities
 Post petition secured debt                          -           47,571,275         193,643,007          83,453,650
 Accrued interest payable                            -              165,810             130,708             245,640
 Other (list)                                        -
Total Other Liabilities                              -           47,737,085         193,773,715          83,699,290

Total Post Petition Debt                             -           58,934,311         216,083,126         108,522,288
                                  Case 19-80064-TLS                  Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15                            Desc Main
                                                                             Document    Page 12 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

1. Insurance Coverage

                                                                          Carrier/ Agent Name                   Amount of Coverage      Policy Expiration Date   Premium Paid thru Date
D&O & Employment Practices Liability (Annual              Federal Insurance Co.                                D&O Limit: $30,000,000         07/31/20                  07/31/20
            (1)
Installment)                                                                                                   EPL Limit: $10,000,000
1st Excess D&O / EPL (Annual Installment)                 National Union Fire Insurance Co. of Pittsburgh PA      $15,000,000 xs              07/31/20                  07/31/20
                                                                                                                    $25,000,000
2nd Excess D&O / EPL (Annual Installment)                 American Zurich Ins Co.                                 $15,000,000 xs              07/31/20                  07/31/20
                                                                                                                    $40,000,000
3rd Excess D&O / EPL (Annual Installment)                 Allianz Global Risks US Ins Co.                         $15,000,000 xs              07/31/20                  07/31/20
                                                                                                                    $55,000,000
4th Excess D&O/EPL                                        Allianz Global Risks US Ins Co.                          $5,000,000 xs              07/31/20                  07/31/20
                                                                                                                    $70,000,000
Stand Alone Side A D&O (Annual Installment)               Federal Insurance Co.                                     $10,000,000               07/31/20                 07/31/20
Fiduciary Liability (Annual Installment)                  Federal Insurance Co.                                     $10,000,000               07/31/20                 07/31/20
Kidnap & Ransom                                           Federal Insurance Co.                                     $10,000,000               07/31/20                 07/31/20
Crime (Annual Installment)                                Federal Insurance Co.                                     $10,000,000               07/31/20                 07/31/20
D&O - $7.5M                                               Federal Insurance Co.                                      $7,500,000               01/11/20                 01/11/20
1st Excess $7.5M                                          Allianz Global Risks US Ins Co.                            $7,500,000               01/11/20                 01/11/20
2nd Excess $7.5M                                          North River Ins Co.                                        $7,500,000               01/11/20                 01/11/20
3rd Layer $5M X $15M D&O; $2.5M X $7.5M Fiduciary         Markel American Ins Co.                                    $5,000,000               01/11/20                 01/11/20
4th Layer $5M X $20M Side A                               ACE American Ins Co.                                       $5,000,000               01/11/20                 01/11/20
Ocean Cargo                                               AIG                                                        $5,000,000               11/1/2019                11/1/2019
Flood Policy for 1520 W. 9th Street, Mt. Carmel, IL       Homesite                                                   $500,000                 04/18/19                 04/18/19
Flood Policy for 700 9th Avenue, Watertown SD             Homesite                                                   $500,000                 07/10/19                 07/10/19
Flood Policy for 2208 N. Webb Rd., Grand Island, NE       Homesite                                                   $500,000                 09/06/19                 09/06/19
68803
Flood Policy for 3400 N 27th St., Lincoln, NE 68521       Homesite                                                   $500,000                 05/05/19                  05/05/19
Flood Policy for 3200 Broadway, Quincy, IL 62301          Homesite                                                   $500,000                 08/23/19                  08/23/19
Flood Policy for 1004 N. Elm St., Jefferson IA 50129      Homesite                                                   $500,000                 03/18/19                  03/18/19
Flood Policy for 2105 Lazelle Street, Sturgis, SD 57785   Homesite                                                   $500,000                 03/17/19                  03/17/19

Flood Policy for 1255 W. Main Street, Lander WY 82520     Homesite                                                   $500,000                 03/20/19                  03/20/19

Flood Policy for 825 Valley Street, Minerva OH 44657      Homesite                                                   $500,000                 03/20/19                  03/20/19

Flood Policy for 125 Main St., Hutchinson, MN 55350       Homesite                                                   $500,000                  09/22/19                 09/22/19
Work Comp - Deductible (AOS)                              ACE American                                               Statutory                11/1/2019                11/1/2019
                                                                                                                    $1,000,000
Work Comp - Retro (WI)                                    ACE American                                               Statutory                11/1/2019                11/1/2019
                                                                                                                    $1,000,000
                                  Case 19-80064-TLS        Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15                            Desc Main
                                                                   Document    Page 13 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items
General Liability                                 ACE American                                   General Aggregate: $5,500,000      11/1/2019               11/1/2019
                                                                                                      Products/Comp Ops:
                                                                                                          $3,500,000
                                                                                                  Per Occurrence: $1,500,000
                                                                                                     Personal & Adv Injury:
                                                                                                          $5,750,000
                                                                                                  Fire Damage Legal Liability:
                                                                                                           $500,000

General Liability (Spirit Locations)              ACE American                                   General Aggregate: $1,750,000      11/1/2019               11/1/2019
                                                                                                      Products/Comp Ops:
                                                                                                          $1,750,000
                                                                                                   Per Occurrence: $100,000
                                                                                                     Personal & Adv Injury:
                                                                                                          $5,750,000
                                                                                                  Fire Damage Legal Liability:
                                                                                                          $3,750,000

Michigan Liquor Policy                            ACE American                                   Each Common Cause: $50,000         11/1/2019               11/1/2019
                                                                                                      Aggregate: $50,000

Automobile Liability                              ACE American                                             $2,000,000               11/1/2019               11/1/2019
Umbrella Liability                                ACE Prop & Cas                                          $25,000,000               11/1/2019               11/1/2019
Excess Liability ($25M xs $25M)                   Liberty Ins. Underwriters, Inc.                         $25,000,000               11/1/2019               11/1/2019
Excess Liability ($25M xs $50M)                   Indemnity Insurance Company of North America            $25,000,000               11/1/2019               11/1/2019
Optometrist Professional Liability                Coverys Specialty Insurance Co.                         $5,000,000                11/1/2019               11/1/2019
Pharmacy Professional Liability                   Coverys Specialty Insurance Co.                          $5,000,00                11/1/2019               11/1/2019
Storage Tank Liability                            Liberty Surplus Insurance Co.                   Each Accident: $2,000,000         11/1/2019               11/1/2019
                                                                                                     Aggregate: $4,000,000
Foreign Package                                   Great Northern                                   BI & PD Limit: $1,000,000        11/1/2019               11/1/2019
                                                                                                 General Aggregate: $2,000,000
                                                                                                    Occurrence: $1,000,000
                                                                                                     Personal & Adv Injury:
                                                                                                          $1,000,000
                                                                                                  Fire Damage Legal Liability:
                                                                                                          $1,000,000
                                                                                                   Medical Expense: $10,000
                                                                                                 Employer's Liability: $1,000,000


Cyber Insurance                                   Lockton Companies                                        $50,000,000                          4/30/2019          4/30/2019
Property Insurance                                Lockton Companies                                       $100,000,000                          4/30/2019          4/30/2019
                                   Case 19-80064-TLS       Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15                Desc Main
                                                                   Document    Page 14 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

2. Payments to Secured Creditors

                                                                        Payee                 Description       Current Month Amount Paid   Total Post Petition
                                                  Wells Fargo Capital              Revolver - Principal                               -                72,640,494
                                                  Wells Fargo Capital              Term Loan B - Principal1                     3,085,000              4,293,938
                                                  Wells Fargo Capital              Term Loan B-1 - Principal1                         -                  583,625

1 - Term Loan payments are non-cash transfers.
                          Case 19-80064-TLS          Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15      Desc Main
                                                             Document    Page 15 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

3. Payments to Tax Entities (current month)

                                                        Date Paid        Amount Paid           Post Petition Taxes Unpaid
Federal Payroll Taxes (include employee portion)   3/14/19 & 3/28/19            4,204,030.88                                -
FUTA                                               3/14/19 & 3/28/19               50,526.72                                -
State Payroll Taxes withheld                       3/14/19 & 3/28/19              604,382.08                                -
SUTA                                               3/14/19 & 3/28/19               59,121.38                                -
Federal Form 720                                             3/14/2019                 1,773                                -
Federal Form 720                                             3/29/2019                 1,773                                -
Personal Property Taxes                                      3/31/2019                 1,166                                -
Personal Property Taxes                                      3/31/2019                 1,282                                -
Personal Property Taxes                                      3/31/2019                   887                                -
Personal Property Taxes                                      3/31/2019                 1,460                                -
Personal Property Taxes                                      3/31/2019                 1,390                                -
Personal Property Taxes                                      3/31/2019                 1,151                                -
Personal Property Taxes                                      3/20/2019                 3,284                                -
Personal Property Taxes                                      3/20/2019                 3,044                                -
Personal Property Taxes                                      3/20/2019                 3,264                                -
Personal Property Taxes                                      3/20/2019                 4,420                                -
Personal Property Taxes                                      3/20/2019                 4,515                                -
Personal Property Taxes                                      3/31/2019                   815                                -
Personal Property Taxes                                      3/31/2019                 1,395                                -
Personal Property Taxes                                      3/31/2019                 7,488                                -
Real Estate Taxes                                            3/31/2019                   599                                -
Real Estate Taxes                                            3/31/2019                 1,155                                -
Real Estate Taxes                                            3/31/2019                20,661                                -
Real Estate Taxes                                            3/31/2019                31,539                                -
Real Estate Taxes                                             4/1/2019                    45                                -
Real Estate Taxes                                            3/20/2019                40,679                                -
Real Estate Taxes                                            3/31/2019                   693                                -
Real Estate Taxes                                            3/31/2019                   372                                -
Real Estate Taxes                                            3/31/2019                   348                                -
                          Case 19-80064-TLS       Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                                                          Document    Page 16 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

Real Estate Taxes                                      3/31/2019                34,916                            -
Real Estate Taxes                                      3/31/2019                42,385                            -
Real Estate Taxes                                      3/31/2019                27,679                            -
Real Estate Taxes                                      3/31/2019                   762                            -
Real Estate Taxes                                       4/1/2019                   300                            -
Real Estate Taxes                                      3/31/2019                51,319                            -
Real Estate Taxes                                       4/1/2019                   219                            -
Real Estate Taxes                                      3/31/2019                33,788                            -
Real Estate Taxes                                      3/31/2019                45,835                            -
Real Estate Taxes                                      3/30/2019                69,760                            -
Real Estate Taxes                                      3/31/2019                 3,094                            -
Real Estate Taxes                                      3/31/2019                60,529                            -
Real Estate Taxes                                      3/31/2019                42,662                            -
Real Estate Taxes                                       4/1/2019                 4,588                            -
Real Estate Taxes                                      3/31/2019                34,937                            -
Real Estate Taxes                                      3/31/2019                48,692                            -
Real Estate Taxes                                      3/31/2019                    43                            -
Real Estate Taxes                                      3/31/2019                14,807                            -
Real Estate Taxes                                      3/31/2019                64,064                            -
Real Estate Taxes                                      3/31/2019                64,497                            -
Real Estate Taxes                                      3/31/2019                29,813                            -
Real Estate Taxes                                      3/30/2019                41,179                            -
Real Estate Taxes                                       4/1/2019                   268                            -
Real Estate Taxes                                       4/1/2019                 9,805                            -
Real Estate Taxes                                      3/20/2019                18,687                            -
Real Estate Taxes                                      3/31/2019                47,663                            -
Real Estate Taxes                                      3/31/2019                45,303                            -
Real Estate Taxes                                       4/1/2019                 2,025                            -
Real Estate Taxes                                      3/31/2019                12,166                            -
Real Estate Taxes                                      3/31/2019                   330                            -
Real Estate Taxes                                      3/31/2019                12,779                            -
Real Estate Taxes                                      3/31/2019                 7,029                            -
Real Estate Taxes                                      3/30/2019                19,755                            -
                          Case 19-80064-TLS       Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                                                          Document    Page 17 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

Real Estate Taxes                                       4/1/2019                    910                           -
Real Estate Taxes                                      3/31/2019                  1,365                           -
Real Estate Taxes                                      3/31/2019                 21,106                           -
Real Estate Taxes                                      3/31/2019                  8,396                           -
Real Estate Taxes                                      3/31/2019                  5,091                           -
Real Estate Taxes                                      3/31/2019                 20,844                           -
Real Estate Taxes                                      3/30/2019                  7,386                           -
Real Estate Taxes                                      3/30/2019                    707                           -
Real Estate Taxes                                      3/31/2019                 18,040                           -
Real Estate Taxes                                      3/31/2019                    272                           -
Real Estate Taxes                                      3/31/2019                 13,802                           -
Real Estate Taxes                                      3/31/2019                 37,081                           -
Real Estate Taxes                                      3/31/2019                 10,727                           -
Real Estate Taxes                                      3/31/2019                 16,828                           -
Real Estate Taxes                                      3/31/2019                  8,112                           -
Real Estate Taxes                                      3/31/2019                  8,608                           -
Real Estate Taxes                                      3/31/2019                 38,559                           -
Real Estate Taxes                                      3/31/2019                  5,360                           -
Real Estate Taxes                                      3/31/2019                 14,089                           -
Real Estate Taxes                                      3/31/2019                  5,818                           -
Real Estate Taxes                                      3/31/2019                 15,537                           -
Real Estate Taxes                                      3/31/2019                 15,101                           -
Real Estate Taxes                                      3/31/2019                 12,327                           -
Real Estate Taxes                                      3/31/2019                  5,855                           -
Real Estate Taxes                                      3/31/2019                  9,319                           -
Real Estate Taxes                                      3/31/2019                  8,881                           -
Real Estate Taxes                                      3/31/2019                    184                           -
Real Estate Taxes                                       4/1/2019                  2,558                           -
Real Estate Taxes                                      3/31/2019                190,146                           -
Real Estate Taxes                                      3/31/2019                    576                           -
Real Estate Taxes                                      3/31/2019                    796                           -
State Sales & Use Taxes                                 3/7/2019                 14,051                           -
State Sales & Use Taxes                                 3/7/2019                 88,313                           -
                          Case 19-80064-TLS       Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                                                          Document    Page 18 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

State Sales & Use Taxes                                3/12/2019                307,617                           -
State Sales & Use Taxes                                3/13/2019                 14,051                           -
State Sales & Use Taxes                                3/11/2019                 88,313                           -
State Sales & Use Taxes                                3/20/2019                     25                           -
State Sales & Use Taxes                                3/20/2019                     42                           -
State Sales & Use Taxes                                3/20/2019                    101                           -
State Sales & Use Taxes                                3/22/2019                     65                           -
State Sales & Use Taxes                                3/20/2019                    130                           -
State Sales & Use Taxes                                3/20/2019                      4                           -
State Sales & Use Taxes                                3/20/2019                     72                           -
State Sales & Use Taxes                                3/20/2019                     25                           -
State Sales & Use Taxes                                3/20/2019                248,522                           -
State Sales & Use Taxes                                3/20/2019                 87,342                           -
State Sales & Use Taxes                                3/21/2019                  4,770                           -
Other                                                  3/21/2019                      2                           -
State Sales & Use Taxes                                3/21/2019                  6,518                           -
State Sales & Use Taxes                                3/21/2019                 45,250                           -
State Sales & Use Taxes                                3/21/2019                    373                           -
State Sales & Use Taxes                                3/21/2019                129,264                           -
Other                                                  3/21/2019                      2                           -
State Sales & Use Taxes                                3/21/2019                443,301                           -
Other                                                  3/20/2019                     36                           -
State Sales & Use Taxes                                3/20/2019                  2,649                           -
State Sales & Use Taxes                                3/20/2019                    551                           -
State Sales & Use Taxes                                3/20/2019                115,850                           -
State Sales & Use Taxes                                3/20/2019                 24,251                           -
State Sales & Use Taxes                                3/20/2019                125,393                           -
State Sales & Use Taxes                                3/20/2019                106,125                           -
State Sales & Use Taxes                                3/20/2019                185,454                           -
State Sales & Use Taxes                                3/20/2019                 14,051                           -
State Sales & Use Taxes                                3/20/2019                  3,824                           -
State Sales & Use Taxes                                3/21/2019                  7,162                           -
State Sales & Use Taxes                                3/21/2019                 11,113                           -
                           Case 19-80064-TLS           Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15   Desc Main
                                                               Document    Page 19 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

State Sales & Use Taxes                                        3/21/2019                      60                       -
State Sales & Use Taxes                                        3/18/2019                  88,313                       -
State Sales & Use Taxes                                        3/20/2019                 150,450                       -
State Sales & Use Taxes                                        3/20/2019                 384,490                       -
State Sales & Use Taxes                                        3/21/2019                     152                       -
State Sales & Use Taxes                                        3/20/2019                 171,278                       -
State Sales & Use Taxes                                        3/21/2019               1,431,765                       -
State Sales & Use Taxes                                        3/20/2019                  53,854                       -
State Sales & Use Taxes                                        3/20/2019                     311                       -
State Sales & Use Taxes                                        3/20/2019                      39                       -
State Sales & Use Taxes                                        3/27/2019                     337                       -
State Sales & Use Taxes                                        3/27/2019                  49,390                       -
State Sales & Use Taxes                                        3/27/2019                      36                       -
State Sales & Use Taxes                                        3/25/2019                 412,219                       -
State Sales & Use Taxes                                        3/25/2019                  65,254                       -
State Sales & Use Taxes                                        3/25/2019                     463                       -
State Sales & Use Taxes                                        3/25/2019                 291,155                       -
State Sales & Use Taxes                                        3/25/2019                     472                       -
State Sales & Use Taxes                                        3/27/2019                  12,137                       -
State Sales & Use Taxes                                        3/26/2019                 307,617                       -
State Sales & Use Taxes                                        3/27/2019                 628,656                       -
State Sales & Use Taxes                                        3/27/2019                  14,051                       -
State Sales & Use Taxes                                         4/1/2019                  88,313                       -
State Sales & Use Taxes                                         4/2/2019                 187,512                       -
State Sales & Use Taxes                                         4/2/2019                  27,563                       -
State Sales & Use Taxes                                         4/3/2019                 594,811                       -
Other                                                          3/22/2019                      12                       -
State Sales & Use Taxes                                        4/18/2019                 139,232                       -
Other                                                          3/21/2019                       5                       -
Other                                                           4/3/2019                      23                       -
State Sales & Use Taxes                                         4/3/2019                  14,051                       -

*Other includes E911 tax, commercial activity tax, franchise tax and federal deposit
                          Case 19-80064-TLS          Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15    Desc Main
                                                             Document    Page 20 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items




4. Payments of Compensation (current month)

                                                         Name              Amount               Date of Court Order
                                                  Brodin,John P            51,923                   01/16/2019
                                                  DePaul,James             46,154                   01/16/2019
                                                  Domian,Denise M          40,385                   01/16/2019
                                                  Ota,Ronald L             57,692                   01/16/2019
                                                  Petersen,Ray             40,385                   01/16/2019
                                                  Steinhorst,Russell       86,538                   01/16/2019
                        Case 19-80064-TLS            Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15     Desc Main
                                                             Document    Page 21 of 26


Specialty Retail Shops Holding Corp. (19-80064)
MOR - Summary of Significant Items

5. Payments to Professionals (current month)

                                                         Name               Amount               Date of Court Order
                                                  Gordon Brothers                 10,338,346         01/16/2019
                                                  Prime Clerk                        932,972         01/16/2019
                                                  Teneo Strategy                     112,781         01/16/2019
                                                  McGrath North Mullin                91,804         01/16/2019




6. Record of Disbursements and Payments of Quarterly Fees

                                                  Total Disbursements    Quarterly Total           Quarterly Fee
Period Ending
January (1/16-2/2)                                        73,731,930
February                                                  88,320,924               162,052,854
March                                                     83,143,950               245,196,804
April
May
June
July
                                 Case 19-80064-TLS                   Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15                                Desc Main
                                                                             Document    Page 22 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Bank Reconciliation

                                                                                            Account Number                                                              Reconciled as
Debtor Entity                  Bank Name                      Account Type                      (last 4)     Bank Balance     Reconciled Balance    Ledger Balance         of 4/6?    GL Account
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *0778       890,889.77        3,601,406.77         4,630,881.96                   109219
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *0719          (500.00)                 -                   -          Yes        109239
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *0151               -                   -                   -          Yes        109233
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *1696         1,361.23           (95,721.42)        (106,287.39)       Yes        109240
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *1688            (39.50)       (940,503.86)         (907,773.17)       Yes        109242
Shopko Stores Operating Co     Bank of America                                                       *6347           996.61            10,672.10            8,746.49        Yes        109256
Above accounts reconciled together                                                                               892,708.11        2,575,853.59         3,625,567.89        Yes         Total
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *2403               -                   -                   -          yes        001047
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *7337         5,552.92             5,552.92            5,552.92        yes        109251
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *5654        30,777.31            29,674.91           29,674.91        yes        109243
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *1670               -                   -                   -          yes        109241
Shopko Stores Operating Co     Bank of America                Other A/P Cash                         *6134               -                 (3.29)              (3.29)       yes        109231
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *4654       285,631.50          285,631.50           285,631.50        yes        001119
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *4647         5,816.59             5,816.59            5,816.59        yes        001118
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *4662         5,705.00             5,705.00            5,705.00        yes        001117
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *9416        31,566.96            31,566.96           31,566.96        yes        001046
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *7528         2,396.76             2,396.76            2,396.76        yes        001045
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *4102         6,273.12             6,273.12            6,273.12        yes        001021
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *3485        31,307.26            31,307.26           31,307.26        yes        001018
Shopko Stores Operating Co     Associated                     Other A/P Cash                         *0366         5,349.61             5,349.61            5,252.00        yes        001015
Shopko Stores Operating Co     Wells Fargo                    Demand Deposit                         *3108        34,870.70          157,670.48           157,670.48        Yes        109255
Shopko Stores Operating Co     Bank of America                Professional Service Escrow            *9586    18,107,000.00       18,217,000.00        18,217,000.00        yes        001200
Shopko Stores Operating Co     Associated                     Demand Deposit                         *4807       681,641.08        2,334,648.75         2,334,648.75        Yes        001113
Shopko Stores Operating Co     US Bank                        Demand Deposit                         *2253       187,548.79          650,642.61           650,642.61        Yes        001113
Shopko Stores Operating Co     Wells Fargo                    Demand Deposit                         *8789       646,440.21        2,498,486.56         2,498,486.56        Yes        001113
Shopko Stores Operating Co     Dakota Bank                    Demand Deposit                         *1763         7,752.03            14,346.92           14,346.92        Yes        001113
Shopko Stores Operating Co     Grant County Bank              Demand Deposit                         *8834           500.00             6,529.57            6,529.57        Yes        001113
Shopko Stores Operating Co     First National Bank of Beloit Demand Deposit                          *6700         4,261.07             8,332.75            8,332.75        Yes        001113
Shopko Stores Operating Co     Banc Central                   Demand Deposit                         *5202               -                   -                   -          Yes        001113
Shopko Stores Operating Co     Western Bank of Wolf Point Demand Deposit                             *5528        10,012.42            23,216.77           23,216.77        Yes        001113
Shopko Stores Operating Co     Bank of the West               Demand Deposit                         *7476         6,819.73            13,927.72           13,927.72        Yes        001113
Shopko Stores Operating Co     First Nat'l Bank of Moose LakeDemand Deposit                          *2201         4,429.90             8,985.22            8,985.22        Yes        001113
Shopko Stores Operating Co     First Nat'l Bank Mahnomen Demand Deposit                              *4201               -                   -                   -          Yes        001113
Shopko Stores Operating Co     Little Horn State Bank         Demand Deposit                         *3018         5,362.79            11,502.71           11,502.71        Yes        001113
Shopko Stores Operating Co     DeMotte State Bank             Demand Deposit                         *9403         3,769.28             8,598.38            8,598.38        Yes        001113
Shopko Stores Operating Co     First State Bank of No. Dakota Demand Deposit                         *5796               -                500.00              500.00        Yes        001113
Shopko Stores Operating Co     First Bank of Kansas           Demand Deposit                         *5692         3,914.35             8,202.32            8,202.32        Yes        001113
Shopko Stores Operating Co     Farmers & Merchants NationaDemand Deposit                             *3492         3,662.35            11,934.76           11,934.76        Yes        001113
Shopko Stores Operating Co     Security State Bank            Demand Deposit                         *5668         8,228.24            15,819.70           15,819.70        Yes        001113
Shopko Stores Operating Co     First Dakota National Bank     Demand Deposit                         *1317               -                500.00              500.00        Yes        001113
Shopko Stores Operating Co     Great Western Bank             Demand Deposit                         *1188               -                477.79              477.79        Yes        001113
Shopko Stores Operating Co     Northstar Bank Colorado        Demand Deposit                         *4528         4,261.26            10,186.05           10,186.05        Yes        001113
                                Case 19-80064-TLS                  Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15     Desc Main
                                                                           Document    Page 23 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Bank Reconciliation
Shopko Stores Operating Co       First Presidio Bank           Demand Deposit           *8339          -           -             -     Yes   001113
Shopko Stores Operating Co      1st National Bank              Demand Deposit           *3200     3,065.18   12,634.07     12,634.07   Yes   001113
Shopko Stores Operating Co      Grand Marsh State Bank         Demand Deposit           *5204     6,507.72   12,995.94     12,995.94   Yes   001113
Shopko Stores Operating Co      mBank                          Demand Deposit           *9457     5,929.11   11,697.77     11,697.77   Yes   001113
Shopko Stores Operating Co      People State Bank              Demand Deposit           *7169    18,134.94   33,976.58     33,976.58   Yes   001113
Shopko Stores Operating Co      Miners State Bank              Demand Deposit           *0309     9,709.36   15,432.09     15,432.09   Yes   001113
Shopko Stores Operating Co      Superior National Bank & Trus Demand Deposit            *1775     7,055.19   12,107.14     12,107.14   Yes   001113
Shopko Stores Operating Co      American Trust & Savings       Demand Deposit           *2638     4,176.66    8,050.65      8,050.65   Yes   001113
Shopko Stores Operating Co      1st Bational Bank              Demand Deposit           *5890     2,605.91    7,567.97      7,567.97   Yes   001113
Shopko Stores Operating Co      State Bank of Arcadia          Demand Deposit           *5756     7,988.51   17,465.24     17,465.24   Yes   001113
Shopko Stores Operating Co      Johnson Bank                   Demand Deposit           *7398    11,310.06   18,422.84     18,422.84   Yes   001113
Shopko Stores Operating Co      Savanna Thomson State Bank Demand Deposit               *8652     5,461.51   13,227.55     13,227.55   Yes   001113
Shopko Stores Operating Co      Fountain Trust                 Demand Deposit           *9901     4,716.72    9,862.50      9,862.50   Yes   001113
Shopko Stores Operating Co      Central Illinois Bank          Demand Deposit           *3154     3,074.72    6,424.80      6,424.80   Yes   001113
Shopko Stores Operating Co      Fountain Trust                 Demand Deposit           *3901     7,811.41   15,739.57     15,739.57   Yes   001113
Shopko Stores Operating Co      Arcola/Tuscola First National BDemand Deposit           *3555     3,923.48   12,338.38     12,338.38   Yes   001113
Shopko Stores Operating Co      First National Bank of Dwight Demand Deposit            *9108          -           -             -     Yes   001113
Shopko Stores Operating Co      Choice One Bank                Demand Deposit           *6185     5,796.55   13,546.23     13,546.23   Yes   001113
Shopko Stores Operating Co      Firstbank                      Demand Deposit           *4945     8,188.70   18,232.95     18,232.95   Yes   001113
Shopko Stores Operating Co      Chemical Bank & Trust Co       Demand Deposit           *7117       500.00      500.00        500.00   Yes   001113
Shopko Stores Operating Co      Lake City Bank                 Demand Deposit           *5615     6,389.71   11,901.67     11,901.67   Yes   001113
Shopko Stores Operating Co      United Bank & Trust            Demand Deposit           *0113     4,065.12   11,048.92     11,048.92   Yes   001113
Shopko Stores Operating Co      Tri-County Bank                Demand Deposit           *7281     6,282.89   15,685.89     15,685.89   Yes   001113
Shopko Stores Operating Co      West Shore Bank                Demand Deposit           *9556       500.00   14,669.02     14,669.02   Yes   001113
Shopko Stores Operating Co      CP Federal Credit Union        Demand Deposit           *8543     7,980.65   11,451.78     11,451.78   Yes   001113
Shopko Stores Operating Co      Chemical Bank                  Demand Deposit           *6820     6,101.12   13,381.84     13,381.84   Yes   001113
Shopko Stores Operating Co      Northwestern Bank              Demand Deposit           *5042     6,916.21   13,104.67     13,104.67   Yes   001113
Shopko Stores Operating Co      Sac Federal Credit Union       Demand Deposit           *4613    11,404.37   15,005.37     15,005.37   Yes   001113
Shopko Stores Operating Co      First National Bank of Hampto Demand Deposit            *1291     5,782.68   11,980.42     11,980.42   Yes   001113
Shopko Stores Operating Co      Northwestern Bank              Demand Deposit           *7737     4,303.52    8,721.92      8,721.92   Yes   001113
Shopko Stores Operating Co      Bank Iowa                      Demand Deposit           *2937     4,763.80    9,307.29      9,307.29   Yes   001113
Shopko Stores Operating Co      Fidelity Bank                  Demand Deposit           *3124     3,688.06    9,832.03      9,832.03   Yes   001113
Shopko Stores Operating Co      State National Bank & Trust Demand Deposit              *4142     3,204.94    6,749.98      6,749.98   Yes   001113
Shopko Stores Operating Co      Waukon State Bank              Demand Deposit           *4051     4,882.37   10,149.89     10,149.89   Yes   001113
Shopko Stores Operating Co      Great Western Bank             Demand Deposit           *4110     4,248.45    9,456.33      9,456.33   Yes   001113
Shopko Stores Operating Co      First National Bank (Ainsworth Demand Deposit           *6139     2,645.17    3,632.42      3,632.42   Yes   001113
Shopko Stores Operating Co      Farmers & Merchants State Ba Demand Deposit             *5283     3,743.00    9,195.95      9,195.95   Yes   001113
Shopko Stores Operating Co      Great Western Bank             Demand Deposit           *4161     4,090.00    8,085.08      8,085.08   Yes   001113
Shopko Stores Operating Co      State Bank of Toledo           Demand Deposit           *1278     3,514.74    8,194.18      8,194.18   Yes   001113
Shopko Stores Operating Co      First State Bank (Ida Grove) Demand Deposit             *1696     4,085.59    9,846.47      9,846.47   Yes   001113
Shopko Stores Operating Co      Shelby County State Bank       Demand Deposit           *9502     5,459.11   10,448.58     10,448.58   Yes   001113
Shopko Stores Operating Co      Audubon State Bank             Demand Deposit           *2178     1,673.68    8,278.50      8,278.50   Yes   001113
Shopko Stores Operating Co      Bank of the West               Demand Deposit           *3172     5,987.78   11,854.78     11,854.78   Yes   001113
Shopko Stores Operating Co      Great Western Bank             Demand Deposit           *4209          -        500.00        500.00   Yes   001113
Shopko Stores Operating Co      Great Western Bank             Demand Deposit           *4217     3,578.04    6,994.47      6,994.47   Yes   001113
                                 Case 19-80064-TLS                   Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15     Desc Main
                                                                             Document    Page 24 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Bank Reconciliation
Shopko Stores Operating Co      First National Bank (GreenfieldDemand Deposit             *9414     3,412.69    8,677.06      8,677.06   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4065     3,250.44    5,445.69      5,445.69   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4081     2,768.36    5,296.89      5,296.89   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4153     5,400.91    9,785.65      9,785.65   Yes   001113
Shopko Stores Operating Co      Central National Bank            Demand Deposit           *0740     3,179.33    6,368.72      6,368.72   Yes   001113
Shopko Stores Operating Co      Union State Bank                 Demand Deposit           *9791          -           -             -     Yes   001113
Shopko Stores Operating Co      Nebraska State Bank              Demand Deposit           *7185     3,486.20    8,002.91      8,002.91   Yes   001113
Shopko Stores Operating Co      First State Bank (Norton)        Demand Deposit           *0717     4,691.95   10,001.47     10,001.47   Yes   001113
Shopko Stores Operating Co      United Bank & Trust              Demand Deposit           *9860     3,452.89    6,681.69      6,681.69   Yes   001113
Shopko Stores Operating Co      1st State Bank (Gothenburg) Demand Deposit                *2168     4,209.11    7,392.18      7,392.18   Yes   001113
Shopko Stores Operating Co      First National Bank (Scott City) Demand Deposit           *2550       500.00   13,272.80     13,272.80   Yes   001113
Shopko Stores Operating Co      Points West Community Bank Demand Deposit                 *1724          -           -             -     Yes   001113
Shopko Stores Operating Co      First Bank of Lyon               Demand Deposit           *3550          -           -             -     Yes   001113
Shopko Stores Operating Co      American State Bank & Trust Demand Deposit                *8002       453.00      453.00        453.00   Yes   001113
Shopko Stores Operating Co      Central National Bank            Demand Deposit           *1179     5,489.00   10,828.97     10,828.97   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4073     4,128.10    7,688.33      7,688.33   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4196          -           -             -     Yes   001113
Shopko Stores Operating Co      Carroll County Trust             Demand Deposit           *4369     5,892.80   11,230.06     11,230.06   Yes   001113
Shopko Stores Operating Co      Mid                              Demand Deposit           *2156     4,322.08    9,027.03      9,027.03   Yes   001113
Shopko Stores Operating Co      Bethany Trust Company            Demand Deposit           *5001     3,730.74    6,183.41      6,183.41   Yes   001113
Shopko Stores Operating Co      Exchange Bank of NE MO           Demand Deposit           *0287     6,453.18   14,857.60     14,857.60   Yes   001113
Shopko Stores Operating Co      First National Bank              Demand Deposit           *2210     5,091.32   12,323.61     12,323.61   Yes   001113
Shopko Stores Operating Co      Consumer National Bank           Demand Deposit           *7664     7,769.41   14,054.30     14,054.30   Yes   001113
Shopko Stores Operating Co      The Citizens National Bank       Demand Deposit           *8560       500.00   14,309.39     14,309.39   Yes   001113
Shopko Stores Operating Co      FCN Bank                         Demand Deposit           *8162       500.00    8,519.67      8,519.67   Yes   001113
Shopko Stores Operating Co      First Federal Savings Bank       Demand Deposit           *0020     4,788.28    8,857.59      8,857.59   Yes   001113
Shopko Stores Operating Co      Security Bank & Trust Co.        Demand Deposit           *9844     6,984.21   16,703.05     16,703.05   Yes   001113
Shopko Stores Operating Co      united Valley Bank               Demand Deposit           *1140     3,127.97    6,469.72      6,469.72   Yes   001113
Shopko Stores Operating Co      Security State Bank              Demand Deposit           *3781     5,288.58   11,320.88     11,320.88   Yes   001113
Shopko Stores Operating Co      United Community Bank            Demand Deposit           *0397     6,991.54   12,125.67     12,125.67   Yes   001113
Shopko Stores Operating Co      Glenwood State Bank              Demand Deposit           *1428     3,644.57    7,921.30      7,921.30   Yes   001113
Shopko Stores Operating Co      United Farmers & Merchants Demand Deposit                 *5829     2,971.13    6,647.13      6,647.13   Yes   001113
Shopko Stores Operating Co      Merchants Bank                   Demand Deposit           *9227     3,975.03    9,911.73      9,911.73   Yes   001113
Shopko Stores Operating Co      Citizens State Bank              Demand Deposit           *6708     6,344.48   12,670.13     12,670.13   Yes   001113
Shopko Stores Operating Co      Great Western Bank               Demand Deposit           *4145     3,658.35    7,719.71      7,719.71   Yes   001113
Shopko Stores Operating Co      1st Farmers & Merchants BankDemand Deposit                *6744     4,059.50    8,147.46      8,147.46   Yes   001113
Shopko Stores Operating Co      1st Bank & Trust                 Demand Deposit           *3320     5,314.50   11,483.58     11,483.58   Yes   001113
Shopko Stores Operating Co      Pioneer Bank                     Demand Deposit           *5411     3,668.76    7,418.51      7,418.51   Yes   001113
Shopko Stores Operating Co      United Prairie Bank              Demand Deposit           *5143     4,734.18   10,774.96     10,774.96   Yes   001113
Shopko Stores Operating Co      Points West Community Bank Demand Deposit                 *9706     3,209.83    9,409.27      9,409.27   Yes   001113
Shopko Stores Operating Co      First State Bank of Newcastle Demand Deposit              *6113     3,503.59    6,853.42      6,853.42   Yes   001113
Shopko Stores Operating Co      Central Bank & Trust             Demand Deposit           *6287     3,128.59    7,606.00      7,606.00   Yes   001113
Shopko Stores Operating Co      Black Hills Federal Credit UnionDemand Deposit            *9002    13,778.31   19,796.71     19,796.71   Yes   001113
Shopko Stores Operating Co      First National Bank of Buffalo Demand Deposit             *1952     3,419.53    6,127.41      6,127.41   Yes   001113
Shopko Stores Operating Co      Stockman Bank                    Demand Deposit           *3139          -           -             -     Yes   001113
                                 Case 19-80064-TLS           Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15          Desc Main
                                                                     Document    Page 25 of 26

Specialty Retail Shops Holding Corp. (19-80064)
MOR - Bank Reconciliation
Shopko Stores Operating Co      1st Montana Bank       Demand Deposit             *6458       9,571.21      15,575.67      15,575.67   Yes   001113
Shopko Stores Operating Co      Bank of Greybull       Demand Deposit             *1859            -              -              -     Yes   001113
Shopko Stores Operating Co      Houghton State Bank    Demand Deposit             *2494       5,068.26      11,802.21      11,802.21   Yes   001113
Shopko Stores Operating Co      Titonka Savings Bank   Demand Deposit             *2504       3,833.33       9,944.71       9,944.71   Yes   001113
Shopko Stores Operating Co      Associated             Utility Escrow             *2794   1,290,000.00   1,290,000.00   1,290,000.00   yes   001210
                                 Case 19-80064-TLS                   Doc 1192 Filed 04/30/19 Entered 04/30/19 17:17:15                   Desc Main
                                                                             Document    Page 26 of 26


Specialty Retail Shops Holding Corp. (19-80064)
Notes

*Please note, the financials as stated in the MOR are not GAAP reporting

(1) Cash and cash equivalents include the professional fee escrow account
(2) NOLs have a zero book balance from a GAAP reporting perspective and were listed at a value of ~$67M for the Statements & Schedules
